Exhibit 10.63

CA, INC.
RESTRICTED STOCK AWARD AGREEMENT


[Participant Name]    ("Participant")
                                                                           
Name of Participant


Total Number of Restricted Stock Shares Granted
[Number of Restricted Shares Granted]
Grant Date
[Grant Date]



THIS AGREEMENT, including, without limitation, Appendix A hereto, (this
"Agreement") dated as of the date set forth above and entered into by and
between CA, Inc., a Delaware corporation (the "Company") and the
above-referenced Participant, provides for the grant of the number of shares of
Restricted Stock under the CA, Inc. 2011 Incentive Plan (the "Plan") as set
forth above. This Agreement incorporates by reference the terms of the Plan, and
is subject to the terms of the Plan. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan will
control. Except as otherwise provided in this Agreement, capitalized terms in
this Agreement will have the meanings specified in the Plan. A copy of the Plan
or related Prospectus may be obtained at no cost by contacting the HR Service
Center at 1−866−514−4772 or opening an issue via the web at
http://caportal.ca.com (via Employee Self-Service – ESS).  If you are located
outside of North America, please contact your local Human Resources
Representative.
1.
Grant of Restricted Shares. The Company hereby grants to the Participant the
number of shares of Restricted Stock (the "Restricted Stock") set forth above on
the grant date set forth above (the "Grant Date") subject to the terms outlined
below.

2.
Vesting of Restricted Shares. The Restricted Stock will vest with respect to 70%
of the underlying shares of Restricted Stock on the Grant Date and with respect
to an additional 20% of the underlying shares on the first anniversary and 10%
on the second anniversary of the Grant Date of the award. No shares of Common
Stock shall be issued to the Participant prior to the date on which the
Restricted Stock vest. Except as otherwise provided in this Agreement, unvested
shares of Restricted Stock shall be forfeited by the Participant upon the
Participant's Termination of Employment, as defined in the Plan, for any reason
other than death or Termination of Employment due to Disability, as defined in
the Plan.

3.
Timing of Grant Acceptance. Participant must electronically accept his/her grant
of Restricted Stock award within 90 days from the Grant Date (the “Grant
Acceptance Date”) or he/she will forfeit this Restricted Stock award. A
Participant who forfeits his/her Restricted Stock award for failure to accept
the award by the Grant Acceptance Date has no right of ownership or other rights
as stockholder under this Restricted Stock award and may not be eligible for
future Restricted Stock awards or other equity awards granted by the Company.

4.
Delivery of Restricted Stock. Restricted Stock award shall be registered in the
name of the Participant and the Restricted Stock will be held for the
Participant by the Company until vesting. Upon grant of the shares of Restricted
Stock, the Participant shall thereupon have all the rights of a stockholder with
respect to such shares, including the right to vote and receive dividends or
other distributions made or paid with respect to such shares, except that such
shares shall be subject to the vesting and forfeiture provisions of Section 2
above. As promptly as practicable after the Restricted Stock has vested in





--------------------------------------------------------------------------------



accordance with Section 2, the Company shall deliver to the Participant (or in
the event of the Participant's death, to the Participant’s estate or any person
who acquires the Participant’s interest in the Restricted Stock by bequest or
inheritance) the shares of the Common Stock of the Company.
5.
Restrictions on Transfer. Shares of Restricted Stock that are included in this
award may not be transferred by the Participant prior to vesting.

6.
Forfeiture and Recovery of Restricted Shares. Notwithstanding any other
provision of this Agreement or the Plan to the contrary, the Restricted Stock
may be forfeited without consideration if the Participant, as determined by the
Committee in its sole discretion, engages in any Prohibited Activities (as
defined in Appendix A). If the Participant engages in any Prohibited Activities,
the Participant shall, at the sole discretion of the Committee, return any
shares of Common Stock or forfeit any gain realized in respect of Restricted
Stock that vested within 12 months prior to the Participant's Termination of
Employment (the "Affected Restricted Stock"). The gain pursuant to this Section
6 shall be deemed to be an amount equal to the Fair Market Value, on the
applicable vesting date, of the shares of Common Stock deemed delivered to the
Participant in respect of the Affected Restricted Stock (including any dividends
and distributions thereon and any shares withheld to cover any portion of the
tax withholding obligations). It will be at the Company's discretion as to
whether shares of Common Stock or cash equal to the gain realized in respect of
the Affected Restricted Stock shall be returned to the Company and such return
or reimbursement shall be made by the Participant immediately after demand by
the Company, but not later than ten days following such demand. The amount of
the gain calculated pursuant to this Section 6 shall not take into account any
taxes paid by or withheld from the Participant in respect of the Affected
Restricted Stock.



The foregoing provision will be applied in compliance with applicable laws,
including, without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and the Participant will be subject to such forfeiture and
recovery and reimbursement policies that the Company or any of its Related
Companies may establish for any reason from time to time.
7.
Tax Withholding. As a condition to the delivery of any shares pursuant to the
vesting of the Restricted Stock, the Participant is required to pay tax
withholding obligations that arise in connection with the vesting of the
Restricted Stock. The Company shall satisfy the tax withholding obligations
arising in connection with release of restrictions on Shares of Restricted Stock
held by Participant (where withholding is required at the time of release of
restrictions on Shares of Restricted Stock or as may be determined by the
Company from time to time) by withholding shares of Common Stock that would
otherwise be available for delivery upon the vesting of this award having a Fair
Market Value on the date of the release equal to the minimum statutory
withholding obligation or such other withholding obligation required by
applicable law or require a Participant satisfy its withholding obligation in
some other form as determined Company from time to time and in accordance with
applicable law.

8.
Changes In Stock. The Restricted Stock is subject to the adjustment provisions
set forth in Sections 4.11, 5.3 and 5.4 of the Plan.

9.
No Guarantee of Employment or Service. This award will not obligate the Company
or any Related Company to retain the Participant in its employ or service for
any period.

10.
Governing Law; Severability; Choice of Law. This Agreement will be governed by
the internal substantive laws, and not the choice of law rules, of the State of
New York and construed accordingly, to the extent not superseded by applicable
federal law. If any provision of the Agreement is held





--------------------------------------------------------------------------------



unlawful or otherwise invalid or unenforceable, in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other provision
of this Agreement or part thereof, each of which will remain in full force and
effect. Any action related to this Agreement shall be brought exclusively in the
federal or state courts of the State of New York, County of Suffolk. The
Participant will accept service of process as provided under New York law or by
registered mail, return receipt requested, and waive any objection based upon
forum non conveniens or as to personal jurisdiction over the Participant in
federal or state courts of the State of New York, County of Suffolk. The choice
of forum set forth in this Section 10 shall not be deemed to preclude the
enforcement of any judgment obtained in such forum in any other jurisdiction.
11.
Acceptance and Acknowledgment

By accepting this Agreement, the Participant:


(a)
accepts and acknowledges he or she must electronically accept this Restricted
Stock award as specified in Section 3 of this Agreement or this award will be
forfeited;

(b)
upon electronic acceptance of this Restricted Stock Award, accepts and
acknowledges receipt of the Restricted Stock which has been issued to the
Participant under the terms and conditions of the Plan;

(c)
acknowledges and confirms the Participant's acceptance and agreement to the
collection, use and transfer, in electronic or other form, of personal
information about the Participant, including, without limitation, the
Participant's name, home address, and telephone number, date of birth, social
security number or other identification number, and details of all the
Participant's shares held and transactions related thereto, by the Company and
its Related Companies and agents for the purpose of implementing, administrating
and managing the Participant's participation in the Plan, and further
understands and agrees that the Participant's personal information may be
transferred to third parties assisting in the implementation, administration and
management of the Plan, that any recipient may be located in the Participant's
country or elsewhere, and that such recipient's country may have different data
privacy laws and protections than the Participant's country;

(d)
acknowledges and confirms the Participant's consent to receive electronically
this Agreement, the Plan and the related Prospectus and any other Plan documents
that the Company is required to deliver;

(e)
acknowledges that a copy of the Plan and the related Prospectus is posted on the
Company's website and that the Participant has access to such documents;

(f)
agrees to be bound by the terms and conditions of this Agreement and the Plan
(including, but not limited to, Section 7.5 of the Plan, Section 6 of this
Agreement and Appendix A to this Agreement), as may be amended from time to
time;

(g)
acknowledges and confirms that (i) he or she may file an election pursuant to
Section 83(b) of the Code to be taxed currently on the Fair Market Value of the
shares of Restricted Stock (less any purchase price paid for such shares),
provided that such election must be filed with the Internal Revenue Service no
later than thirty (30) days after the grant of such shares and may seek the
advice of his or her own tax advisors as to the advisability of making such a
Section 83(b) election, the potential consequences of making such an election,
the requirements for





--------------------------------------------------------------------------------



making such an election, and the other tax consequences of this award under
federal, state, and any other laws that may be applicable, and (iii) the Company
and its Subsidiaries and agents have not and are not providing any tax advice to
the Participant;
(h)
agrees to accept as binding, conclusive and final all decisions and
interpretations of the Committee upon any questions related to the Plan or this
Agreement;

(i)
understands that neither Plan nor this Agreement gives the Participant any right
to employment or service with the Company or any Related Company and that the
Restricted Stock is not part of the Participant's normal or expected
compensation; and

(j)
understands and acknowledges that the grant of the Restricted Stock is expressly
conditioned on the Participant's adherence to the terms of the applicable
policies and procedures of the Company and its Related Companies.

12.
Entire Agreement. This Agreement and the Plan and, to the extent applicable to
the Participant, any written employment agreement between the Participant and
the Company, constitute the entire agreement between the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements between the parties with respect to the subject matter hereof.







By: _________________________________________________
Michael P. Gregoire
CEO




--------------------------------------------------------------------------------





Appendix A


1.
Prohibited Activities. The Participant recognizes that the Company is engaged in
a highly competitive business and that its customer, employee, licensee,
supplier and financial relationships are of a highly sensitive nature. As a
reasonable means to protect the Company's Confidential Information (as defined
in the subclause (a) below), investment, relationships, and goodwill, and in
consideration for this Restricted Stock grant, the Participant agrees that, to
the extent permitted by applicable law, the Participant will not, either during
his or her employment or for a period of 12 months following the termination of
his or her employment (or such longer period specified below) for any reason
engage in any of the following "Prohibited Activities":



(a)
Engage in any business activity in a Restricted Area that competes with the
business activities of the Company and its corporate affiliates about which
Participant either had (i) a job responsibility to promote, or (ii) access to
Confidential Information. "Restricted Area" for purposes of this Agreement,
means a geographic area that the Participant served or covered on behalf of the
Company at any time within the 18 months preceding the end of his or her
employment with the Company. "Confidential Information," for the purposes of
this Agreement, means information, including information that is conceived or
developed by the Participant that is not generally known to the public and that
is used by the Company in connection with its business. By way of example, the
term "Confidential Information" would include: trade secrets; processes;
formulas; research data; program documentation; algorithms; source codes; object
codes; know-how; improvements; inventions; techniques; training materials and
methods; product information; corporate strategy; sales forecast and pipeline
information; research and development; plans or strategies for marketing and
pricing; and information concerning existing or potential customers, partners,
or vendors. The Participant understands that this list is not all-inclusive and
merely serves as examples of the types of information that falls within the
definition of Confidential Information.



(b)
Solicit, call on, service or induce others to solicit, call on or service any
"Customer" for the purpose of inducing it to license or lease a product or
provide it with services that compete with a product or service offered by the
Company. A "Customer," for purposes of this Agreement, means any person or
business entity that licensed or leased a Company product or obtained Company
services within the 18 months preceding the end of the Participant's employment
with the Company and that the Participant had solicited, called on, or served on
the Company's behalf anytime within that 18-month time period.



(c)
Solicit, call on, or induce others to solicit or call on, any "Prospective
Customer" for the purpose of inducing it to license or lease a product or
provide it with services which compete with a product or service offered by the
Company. A "Prospective Customer," for purposes of this Agreement, is any person
or business entity that the Participant solicited or called on (whether directly
or through another Company agent at the Participant's direction) on behalf of
the Company anytime within the 12 months preceding the end of the Participant's
employment with the Company.



(d)
Directly or indirectly through others, hire any employee or contractor of the
Company, or solicit or induce, or attempt to solicit or induce, any Company
employee or contractor to leave the Company for any reason.







--------------------------------------------------------------------------------



(e)
For any period following the termination of the Participant's employment,
violate a non-competition, non-solicitation or non-disclosure covenant or
agreement between the Participant and the Company or any Related Company
(including, without limitation, the Employment and Confidentiality Agreement
signed at or around the time of the Participant's hire).



Different restrictions apply if, at or prior to termination, the Participant was
or had been a programmer, software engineer, analyst, support technician,
quality assurance technician, technical documentation writer and/or a manager in
a research and development capacity. If so, then the Participant's obligations
under this Paragraph 1 shall be satisfied if the Participant does not, for one
year following Termination of Employment for any reason, work on any program or
product which may be competitive with any program or product of the Company with
which the Participant was involved in a research and development or support
capacity anytime within the 18 months preceding the end of the Participant's
employment with the Company.


2.
Tolling of Covenants in the Event of Breach. In the event the Participant
engages in any of the Prohibited Activities, the time period of the violated
covenant(s) shall be tolled throughout the duration of any violation and shall
continue until the Participant has complied with such covenant(s) for a period
of 12 consecutive full months.



3.
Injunction. The Participant acknowledges that, by virtue of the Participant's
employment with the Company, the Participant will have access to Confidential
Information of the Company, the disclosure of which will irreparably harm the
Company. The Participant further acknowledges that the Company will suffer
irreparable harm if the Participant breaches any of the Participant's
obligations under this Agreement. Therefore, the Participant agrees that the
Company will be entitled, in addition to its other rights, to enforce the
Participant's obligations through an injunction or decree of specific
performance from a court having proper jurisdiction. Any claims the Participant
may assert against the Company shall not constitute a defense in any injunction
action brought by the Company to force the Participant to keep the promises the
Participant made in this Agreement.



4.
Authorization to Modify Restrictions. The Participant agrees that the
restrictions contained in this Agreement are reasonable. However, if any court
having proper jurisdiction holds a particular restriction to be unreasonable,
that restriction shall be modified only to the extent necessary in the court's
opinion to make it reasonable and the remaining provisions of this Agreement
including without limitation Appendix A shall nonetheless remain in full force
and effect. The other provisions of this Agreement are likewise severable.



5.
General.



(a)
The Participant understands and agrees that, if the Company is successful in a
suit or proceeding to enforce any of the terms of this Agreement, the
Participant will pay the Company's costs of bringing such suit or proceeding,
including its reasonable attorney's fees and litigation expenses (including
expert witness and deposition expenses).



(b)
This Agreement shall inure to the benefit of and may be enforced by the Company,
its successors and assigns. This Agreement is personal to the Participant and
the Participant may not assign it.



(c)
The Company’s rights under this Agreement shall be in addition to any rights it
may have under any other Agreement with Participant.





--------------------------------------------------------------------------------





(d)
Any failure to enforce the terms of this Agreement with any other employee of
the Company shall not be deemed a waiver by the Company to enforce its rights
under this Agreement. Further, any waiver by the Company of any breach by the
Participant of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach hereof.



